Citation Nr: 1423085	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  13-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have basic eligibility for legal entitlement to service-connected compensation or nonservice-connected disability pension benefits.

On the appellant's substantive appeal, he elected to appear at a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for January 31, 2014, but the appellant did not appear.  As he has not provided any reason for his failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant had no service in the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant did not have the requisite service to render him basically eligible for VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  This notice must include information concerning the evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) (holding that, because "veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases").

Although the appellant was not provided with VCAA notice, the Board finds that no prejudice has resulted.  In this regard, he was provided with actual notice of the reasons his claim was denied, and the evidence missing, in the May 2013 statement of the case.  Moreover, the case rests solely on the interpretation and application of the relevant law, and the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-04, 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, no reasonable possibility exists that further assistance would aid in the substantiation of the appellant's claim.  As discussed below, the information submitted by the appellant does not support his claim; indeed, it tends to show that he did not have the requisite U. S. military service to establish eligibility for VA benefits.  Thus, no further action is required. 

The appellant claims entitlement to VA benefits on the basis that he had valid military service with the United States Armed Forces during the Korean Conflict.  In his initial application received in January 2012, the appellant identified a period of service from September 1952 to August 1953 in South Korea.  He identified the branch of service as the 14th BCT [Battalion Combat Team], PEFTOK.  He identified the organization as "45th INF DIV, US ARMY, APO 86 (PEFTOK)."  

The appellant submitted several documents in an attempt to demonstrate entitlement to veteran status.  The first document is a copy of a "General Discharge Under Honorable Conditions from the Armed Forces of the United States of America," purporting to certify that the appellant was discharged from the Army of the United States on August 30, 1953.  However, the appellant was identified as a member of PEFTOK in that document.  

The second document is under the heading of "Headquarters Philippines Command," and is dated August 30, 1953.  Over a signature of a Major General in the U.S. Army, this form letter professed appreciation to the appellant on the occasion of his discharge from the Army of the United States.  The letter stated that he had served well and faithfully as a "PEFTOK, 45th INF DIV, US ARMY"; "PEFTOK, 45th INF DIV, US ARMY" was entered into a blank space in a different typeface, i.e., it was not part of the form letter itself, but was information specific to the recipient of the letter.

The third document is a very poor copy of a Form 55-A, Clinical Record of the Med Dept US Army, dated August 30, 1953, purporting to show that the appellant was hospitalized on July 1, 1953, in the 3rd Station Hospital, AFP.  The disposition was a CDD.  However, this document did not indicate what unit the appellant was serving under.

Three additional documents are identified as "Special Orders" from the Republic of the Philippines, "HQ 14th BCT (PEFTOK REPL BN), AFP," and are dated from November 1952, December 1952, and September 1953.  Each of these special orders identifies the appellant as a member of PEFTOK.     

Thus, all of the documents submitted specifically identify the appellant as a member of PEFTOK, which is not part of the Armed Forces of the United States.  In particular, all of the individual information pertaining to the appellant listed on these forms identified his service as in PEFTOK.  Thus, on their face, they do not suggest service in the Armed Forces of the United States, because the only identified service, in PEFTOK, was not service in the Armed Forces of the United States.  

In this regard, the Philippine Islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  These service members were authorized specific VA benefits for service prior to July 1, 1946.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  

However, the Philippines gained independence in 1946, and the specific circumstances present during World War II were no longer present.  Since that time, there has been no service in the Philippine Armed Forces which would entitle an individual to United States VA benefits.  PEFTOK involved Philippine service in the Korean Conflict. 

Thus, although the appellant contends that he had valid military service with the United States Armed Forces during the Korean Conflict, the service he has identified is not qualifying service.  

The Board notes that, while the appellant also submitted private treatment records documenting his current health conditions, these records are irrelevant to proving veteran status, and therefore need not be discussed.      

When a claimant does not submit evidence of service, or the evidence submitted does not meet the requirements of paragraph (a), "the Department of Veterans Affairs shall request verification of service from the service department."  38 C.F.R. § 3.203(c) (2013).  In analyzing 38 C.F.R. § 3.203, the U.S. Court of Appeals for the Federal Circuit held that "section 3.203(c) requires verification of service from the service department whenever a claimant lacks the kind of official evidence specified in section 3.203(a)."  Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008).  However, this case differs because the service claimed by the appellant, as well as that shown in his documentation, establishes that the service was not qualifying U. S. military service.  Instead, it was service in the Philippine military.  He has not identified any potentially qualifying service.  Further, there is no indication that the appellant served during World War II in any capacity.  

In sum, the appellant's contentions and documentation, considered at face value, establish that the claimed service was not in the Armed Forces of the United States.  He has not identified any other military service in the Armed Forces of the United States.  Since there is no potentially qualifying service claimed by the appellant, there is no service for NPRC to verify, and, hence, it would serve no purpose to request verification from the service department.  

The appellant also submitted a February 2012 letter from the Army Review Boards Agency.  This letter acknowledged response of the appellant's Application for Correction of Military Records and/or Application for Review of Discharge from the Armed Forces of the United States.  It appears from the letter that the appellant was requesting that his military records be corrected to show that he had valid military service with the United States Army during the Korean Conflict.  There is no further documentation from the Army Review Boards Agency, and no indication that his military records were ever altered. 

As the service claimed by the appellant was post-World War II Philippine service, and not service in the Armed Forces of the United States, the appellant did not have the requisite service to qualify for VA benefits, and the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA benefits is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


